FILED
                           NOT FOR PUBLICATION                              MAR 28 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: YELLOWSTONE MOUNTAIN                      No. 14-35697
CLUB, LLC,
                                                 D.C. No. 2:14-cv-00002-DWM
              Debtor,

                                                 MEMORANDUM*
DESERT RANCH MANAGEMENT
LLC; TIMOTHY L. BLIXSETH,

              Plaintiffs - Appellants,

 v.

BRIAN A. GLASSER, Successor Trustee
of The Yellowstone Club Liquidating
Trust,

              Defendant - Appellee.


                  Appeal from the United States District Court
                          for the District of Montana
                Donald W. Molloy, Senior District Judge, Presiding

                     Argued and Submitted February 25, 2016
                              Pasadena, California

Before: KOZINSKI, PAEZ, and BERZON, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Timothy L. Blixseth (“Blixseth”), Desert Ranch LLLP, and Desert Ranch

Management, LLC (“Desert Ranch”) appeal the district court’s order affirming the

bankruptcy court’s grant of a preliminary injunction. The bankruptcy court

enjoined Blixseth and Desert Ranch from “spending, transferring, concealing,

dissipating, disposing, assigning, hypothecating and/or encumbering any of their

assets in an amount or of a value that exceeds $5,000.00 without prior Court

approval” until the litigation in Adversary Proceeding No. 10-00015 was resolved

or the judgment in Adversary Proceeding No. 09-00014 was fully satisfied or

bonded. We affirm.

      The bankruptcy court correctly concluded that the plaintiff in the adversary

proceeding, Brian A. Glasser, was entitled to a preliminary injunction because he

demonstrated a strong likelihood of success on the merits, likelihood of irreparable

harm, a balance of equities that tipped in Glasser’s favor, and that an injunction

would advance the public interest. See Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20 (2008).

      We reject Blixseth’s argument that the bankruptcy court lacked

constitutional authority to issue the preliminary injunction. Title 11 authorizes

bankruptcy courts to issue any order “that is necessary or appropriate to carry out

the provisions of” the bankruptcy code, 11 U.S.C. § 105(a), including preliminary


                                          2
injunctions. In Stern v. Marshall, the Supreme Court held that bankruptcy courts

“lack[] the constitutional authority to enter a final judgment on a state law

counterclaim.” 131 S. Ct. 2594, 2620 (2011) (emphasis added). Here, however,

the bankruptcy court issued a preliminary injunction, not a final judgment.

      AFFIRMED.




                                           3